In an action by a tenant against her landlord for injuries alleged to have been sustained by the tenant because of a latent defect in the premises, the defendant's renewed general demurrer to the petition as amended was properly sustained and the petition dismissed, where there was a failure to allege that the owner knew or by the exercise of ordinary care should have known of the latent defect, or *Page 84 
that the defendant constructed or supervised the construction of the building. See Burke v. Sams, 61 Ga. App. 279
(6 S.E.2d, 596); Cone v. Lawhon, 61 Ga. App. 797 (7 S.E.2d 597).
Judgment affirmed. Sutton, P. J.,concurs.
                          DECIDED MAY 6, 1944.